     Case 2:19-cv-02557-SRB-ESW Document 89 Filed 07/17/20 Page 1 of 2



 1                                   NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Daniel Henry Armijo, Jr.,                      No. CV-19-02557-PHX-SRB (ESW)
10                  Plaintiff,                       ORDER
11    v.
12    Edwin Nickerson, et al.,
13                  Defendants.
14
15          On January 27, 2020 the Court granted Plaintiff’s Second Motion to Amend
16   Complaint. On that same date a Screening Order issued (Doc. 40) On April 9, 2020 an
17   affidavit of unexecuted service as to Defendant Officer Randy Doe was filed (Doc. 59). On
18   May 15, 2020 the Magistrate Judge issued an Order to Show Cause directing “Plaintiff to
19   show cause no later than May 28, 2020 why his First Amended Complaint should not be
20   dismissed as to Defendant Randy Doe for failure to timely serve and prosecute pursuant to
21   Fed. R. Civ. P. 4(m) and 41(b). (Doc. 67). Plaintiff did not respond to the May 15, 2020
22   Order to Show Cause. On June 22, 2020 the Magistrate Judge issued her Report and
23   Recommendation recommending that Defendant Officer Randy Doe be dismissed without
24   prejudice for failure to timely effect service in accordance with Federal Rule of Civil
25   Procedure 4(m).
26          In her Report and Recommendation the Magistrate Judge advised the parties that
27 they had fourteen days from the date of service of a copy of the Report and Recommendation
28 within which to file specific written objections with the Court. The time to file such
     Case 2:19-cv-02557-SRB-ESW Document 89 Filed 07/17/20 Page 2 of 2



 1 objections has expired and no objections to the Report and Recommendation have been filed.
 2          The Court finds itself in agreement with the Report and Recommendation of the
 3   Magistrate Judge.
 4          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 5   Judge as the order of this Court. (Doc. 85)
 6          IT IS FURTHER ORDERED dismissing Defendant Officer Randy Doe without
 7   prejudice.
 8
 9                 Dated this 17th day of July, 2020.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
